13 A.3d 355 (2011)
205 N.J. 87
In The Matter of William L'E. WERTHEIMER, Judge of The Superior Court.
D-58 September Term 2010, 067369
Supreme Court of New Jersey.
January 31, 2011.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(b) its Report recommending that the Formal Complaint against William L'E. Wertheimer, Judge of the Superior Court be dismissed;
And the Court having considered the record and agreed with the findings of the Advisory Committee that under the totality of the circumstances, respondent's conduct in no way maligned or intended to malign any religion, nor did it demonstrate any form of anti-Semitism or religious bias;
And good cause appearing;
It is ORDERED that the Formal Complaint in ACJC 2009-245 is hereby dismissed.